Citation Nr: 0901109	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis 
status post bypass, cerebrovascular disease and strokes, 
neuropathy, and myocardial infarction, to include as 
complications of diabetes mellitus, or to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral hallux 
valgus with calluses, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to a temporary total (convalescent) 
disability rating pursuant to 38 C.F.R. § 4.30 following a 
condylectomy of the left hallux medial and repositional slide 
osteotomy of the left fifth metatarsal bone on July 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).  

The issues of entitlement to service connection bilateral 
hallux valgus with calluses, to include as secondary to 
service-connected diabetes mellitus, and entitlement to a 
temporary total (convalescent) disability rating are 
addressed in the remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The competent medical evidence of record reveals that the 
veteran's arteriosclerosis status post bypass, 
cerebrovascular disease and strokes, neuropathy, and 
myocardial infarction, are secondary to his service-connected 
diabetes mellitus.




CONCLUSION OF LAW

Arteriosclerosis status post bypass, cerebrovascular disease 
and strokes, neuropathy, and myocardial infarction are 
proximately due to or the result of the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for arteriosclerosis 
status post bypass, cerebrovascular disease and strokes, 
neuropathy, and myocardial infarction, to include as 
complications of diabetes mellitus, or to include as 
secondary to service-connected diabetes mellitus.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  This is so because the Board is taking 
action favorable to the veteran by granting the issue at 
hand.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The veteran is seeking service connection for 
arteriosclerosis status post bypass, cerebrovascular disease 
and strokes, neuropathy, and myocardial infarction, to 
include as complications of diabetes mellitus, or as 
secondary to his service-connected diabetes mellitus.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
arteriosclerosis may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Historically, the veteran served on active duty from January 
1971 to April 1972.  A review of his service medical records 
is negative for any findings of arteriosclerosis, 
cerebrovascular disease, strokes, neuropathy, or myocardial 
infarction.

Private medical treatment records from December 1994 to 
October 2002 reveal that the veteran was diagnosed with 
diabetes mellitus in October 2002.  The records also reveal 
diagnoses of hypertension and left superficial femoral artery 
occlusion in December 1997, and reflect that the veteran 
underwent a left femoral popliteal Gortex graft.  A May 1998 
record reflects diagnoses of hypertensive urgency, 
hypertension, and peripheral vascular disease.  A January 
1994 electroencephalography (EEG) was normal, and a thallium 
stress test was clinically negative with excellent exercise 
tolerance.  A June 2001 treatment record reveals the 
veteran's complaints of a blackout and migraine headache.  A 
June 2001 carotid ultrasound showed minimal intimal 
thickening bilaterally and no evidence for significant 
carotid stenosis.  A June 2001 transthoracic echocardiograph 
revealed mild concentric left ventricular hypertrophy with 
moderate left ventricular systolic dysfunction.  A June 2001 
computed tomography (CT) scan of the head revealed no mass or 
hemorrhage and minimal left ethmoid sinusitis.  October 2002 
treatment records reflect that the veteran reported to the 
emergency room with complaints of severe aphasia with right-
sided weakness.  Neurological examination revealed apraxia of 
speech, mild right central facial weakness and mild right 
pronator drift.  The National Institute of Health (NIH) 
stroke scale was 3.  A transesophageal echocardiogram 
revealed mild aortic atherosclerosis and no intercardiac 
thrombi or shunts.  A CT scan of the head was negative.  A 
chest x-ray showed cardiomegaly, but was otherwise normal.  A 
magnetic resonance imaging (MRI) scan of the head revealed no 
evidence of an acute infarct.  A carotid ultrasound showed no 
evidence of hemodynamically significant stenosis or 
ulcerative plaque.  Flow antegrade was within the vertebral 
arteries and disparate flow was between the right and left 
common carotid arteries, and was possibly due to a lesion 
more proximal which was not imaged.  The diagnoses were 
partial branch occlusion of the posterior frontal branch of 
the left middle cerebral artery, hypertension, diabetes, and 
peripheral vascular disease.  In addition, the treatment 
record refers to the veteran's "long standing history of 
diabetes."  It was recommended that the veteran attend an 
acute stroke program, possibly with tissue polypeptide 
antigen.

VA treatment records from August 2003 to February 2007 reveal 
complaints of and treatment for diabetes mellitus, type II, 
cerebrovascular accident, history of myocardial infarction 
with congestive heart failure, hypertension, and peripheral 
vascular disease with claudication.  A February 2004 
echocardiogram revealed ejection fraction of 50 to 55 percent 
with no regional wall motion abnormality.  The left ventricle 
was enlarged with moderate left ventricular hypertrophy and 
fair estimate function.  The left atrium was in the upper 
normal size.  The aortic valve was trace with no stenosis.  
The mitral valve was trivial with pliable leaflets.  The 
conclusion was that the echocardiogram results were 
consistent with hypertensive cardiovascular disease.  The 
diagnoses were diabetes mellitus, type II, history of 
cerebrovascular accident, history of myocardial infarction, 
history of congestive heart failure, history of hypertension, 
and peripheral vascular disease with claudication.  A March 
2004 treatment record reports that the veteran developed a 
stroke in August 2000 which affected his left side and that 
the veteran had a second stroke in October 2002 which 
affected his speech and his left side.  The record notes that 
diabetes mellitus was diagnosed three to four years before, 
was fairly well controlled, and that the veteran had 
hypertension for ten years.  Physical examination revealed no 
history of myocardial infarction but occasional chest pain, 
peripheral vascular disease status post vascular surgery, and 
history of stroke.  The diagnoses were diabetes mellitus, 
hypertension, peripheral vascular disease, and history of 
cerebrovascular accident with slight left hemiparesis.  An 
April 2004 doppler ultrasound evaluation of the lower 
extremities showed occlusion of the left femoral popliteal 
bypass graft and notive superficial femoral artery occlusion.  
Collateral flow was felt to be present.  

A July 2006 treatment record indicates continued treatment 
for hypertension and notes a history of hypertension, 
coronary artery disease, and status post cerebrovascular 
accident.  The diagnoses were hypertension and diabetes, not 
controlled, coronary artery disease, history of 
cerebrovascular accident, and peripheral vascular disease.  A 
February 2007 treatment record reveals that the veteran was 
admitted to the emergency room in January 2007 with 
congestive heart failure.  He denied any shortness of breath 
at rest or angina, and noted continued shortness of breath on 
mild to moderate exertion.  He also complained of an 
occasional cough with wheezing, no fever and no abdominal 
pain or rectal bleeding.  There were no new symptoms related 
to a transient ischemic attack.  The diagnoses were diabetes 
mellitus not controlled, hypertension not controlled, status 
post congestive heart failure, status post cerebrovascular 
accident, and peripheral vascular disease.  A February 2007 
echocardiogram showed the left ventricle to be dilated with 
moderate left ventricular hypertrophy and mildly impaired 
estimated function.  The left atrium was enlarged and the 
aortic valve was trace with no stenosis.  The mitral valve 
was also trace with no stenosis.  The tricuspid valve showed 
trace regurgitation.  There was no pericardial effusion.

In support of his claim, the veteran submitted a January 2004 
physician's statement prepared by VA physician J.R., M.D.  
Dr. J.R. reported that the veteran had "complications that 
are directly due to diabetes mellitus" including 
neurological complications, cardiovascular complications, and 
peripheral vascular disease.  The report also indicates that 
the veteran was status post femora bypass, status post 
myocardial infarction, and status post recurrent 
cerebrovascular accidents.

In March 2004, the veteran underwent a VA examination for 
diabetes mellitus.  The report notes that the veteran was 
unsure of the date of his first diagnosis of diabetes, but 
thought that the diagnosis was made between 2000 and 2001.  
The VA examiner notes that a limited search of the veteran's 
records showed a diagnosis in 2003.  The VA examiner also 
noted the veteran's history of hypertension for 10 years with 
two slight strokes which left him with only slight weakness 
of a left ulnar distribution of his left fingers.  The VA 
examiner also reported that the veteran had a questionable 
heart attack in 1992 and that he underwent left femoral 
artery bypass in 1998.  The report also indicates that the 
veteran has had neurological symptoms since 1998, including 
numbness and tingling in the feet, "apparently related to 
circulatory problems."  Physical examination revealed the 
veteran's blood pressure was 157/96.  Cardiac size and sounds 
were essentially normal, and there was obvious peripheral 
vascular disease with residual scar from a venous graft in 
the left groin.  Neurological examination revealed entirely 
normal microfilament testing of the bilateral feet with 
decreased sensation in the ulnar distribution of the left 
fingers "unrelated to diabetes."  The diagnoses were 
diabetes mellitus, type II, with laboratory evidence of 
neuropathy, hypertensive cardiovascular disease with 
peripheral vascular disease, and history of stroke "not 
caused by diabetes mellitus."

The veteran also underwent a VA neurological examination in 
March 2004.  Physical examination revealed that the veteran 
could stand on his toes and heels easily.  A Romberg test was 
normal and the veteran could jog and bend easily.  His discs 
and rotations were normal, his fields were normal, and there 
were no bruits over his neck, eyes, or head.  Movements of 
the face, tongue, and palate were symmetric and active.  
Strength of the deltoids, triceps, biceps, finger flexors, 
fists, quadriceps, anterior tibials, peroneal, hamstrings, 
and gastroc muscles were all normal.  A Barre test was normal 
and the veteran could lift himself with his arms while 
seated.  Reflexes in the upper extremities were slightly 
asymmetric with biceps, triceps, and brachial radialis on the 
right slightly less active than those on the left.  Knee and 
ankle jerks were symmetric and average.  A Babinski sign was 
absent.  Trace figures, vibration, and joint sense were 
normal, and four extremities and coin discrimination in the 
hands were adequate at 1 millimeter.  The diagnoses were 
diabetes mellitus, high blood pressure, and kidney disease.  
The VA examiner also reported that the veteran had multiple 
cerebrovascular insults since August of 2000 with slightly 
asymmetric upper extremity reflexes but preserved strength, 
sensation, and language.

In a September 2004 statement, the veteran's treating VA 
physician B.C., M.D. reported that the veteran "has diabetes 
mellitus which is a contributing factor to atherosclerosis.  
This in turn contributes to cerebrovascular disease.  [The 
veteran] has diabetes and the resultant damage to his blood 
vessels.  He has had a stroke."  

In a November 2004 statement, Dr. B.C. reported an opinion 
"as a Board certified internist practicing medicine since 
1979," that the veteran's "diabetes caused his vascular 
disease and that caused his strokes (no family history) and 
myocardial infarction."  Dr. B.C. explained that "[t]he 
correlation between diabetes and vascular disease is such 
that one can say unequivically [sic] that diabetes causes 
vascular disease.  And vascular disease that results in 
myocardial infarction and stroke."  Dr. B.C. further stated 
that "[b]lood vessels have to be compromised before end 
organ damage occurs.  The primary cause of said compromise is 
atherosclerosis.  Diabetes causes atherosclerosis.  Therefore 
diabetes causes and caused [the veteran's] strokes and 
myocardial infarction."

In a July 2005 statement, Dr. B.C. reported that the 
veteran's "problems were the direct result of his diabetes 
and that his diabetes 'DID CAUSE' his problems."  Dr. B.C. 
explained that the veteran "has had two strokes and a mild 
heart attack that were 'CAUSED' by his diabetes . . . ."

In July 2006, the veteran underwent a VA examination for 
diabetes mellitus.  The examination report notes that the 
veteran was diagnosed with diabetes mellitus, type II, in 
2001, that he had no episodes of hypoglycemia or 
ketoacidosis, and that he required no hospitalization for his 
diabetes.  The veteran was on a low-fat diabetic diet and his 
weight was stable.  The veteran had no restrictions on 
activities and was being treated with medication.  The 
veteran had no cellulitis and no leg or foot ulcers.  The VA 
examiner also reported that the veteran had hypertension 
since 1980, that he had a mild heart attack in 1994, that he 
had a mild stroke in August 2000 and then in October 2002, 
and that with rehabilitation, there were no apparent 
residuals.  The veteran was treated with medication for his 
coronary artery disease.  The VA examiner also noted the 
veteran's history of peripheral vascular disease, with 
diagnosis in 1998.  The VA examiner reported that the veteran 
had a femoral bypass for the left lower extremity in 1998, 
and that his peripheral vascular disease was fairly stable 
thereafter.  The veteran had no claudication symptoms and had 
foot pain after walking for long periods of time.  There was 
no rubor on dependence and no foot or toe ulcer disorder 
related to the peripheral vascular disease.  

Physical examination revealed that the veteran walked in 
regular steps with no limp and no use of a cane, but that he 
walked slowly.  His blood pressure was 156/94, 158/96, and 
154/94, and the veteran stated that he usually had good blood 
pressure control.  The veteran reported that he smoked one 
pack of cigarettes per day for many years.  Examination of 
the heart showed a regular rhythm, no murmur or gallop, no 
left shift or PMI, no wheezing or rales by auscultation, no 
hepatomegaly, no ankle edema, and no evidence of heart 
failure.  Pedal pulses were palpable.  Ankle Brachial Index 
(ABI) for the right leg measured 0.86 and for the left leg 
measured 0.83, indicating mild peripheral vascular disease.  
Examination of both legs showed no leg or foot ulcers.  Pedal 
pulses were palpable bilaterally, although there was a 
slightly decreased ABI.  Examination of the feet showed no 
loss of hair growth, no toe ulcers, and no atrophic skin 
change condition.  The veteran was able to walk for about 15 
minutes, but had foot pain thereafter.  The VA examiner 
indicated that it was not related to a claudication 
condition.  Neurological examination with monofilament test 
showed normal sensation of the feet and hands.  Motor 
examination showed normal strength and no weakness.  Reflexes 
were normal and there was no evidence of peripheral 
neuropathy.  The veteran had a healed surgical scar at the 
medial aspect of the left thigh which was from a deep femoral 
artery bypass surgery in 1998.  The scar measured 0.4 
centimeters (cm.) by 7.5 cm. and was soft in texture.  The 
surface of the scar was smooth with no depression or 
elevation.  The scar was superficial with no adherence to 
underlying tissue, no soft tissue loss, no ulceration, and no 
loss of skin covering.  The scar was stable and showed no 
evidence of inflammation or pain to touch.  There was no 
discoloration of the scar, no scar contracture, and no keloid 
formation.  The diagnoses were diabetes mellitus, type II, 
since 2001 with diabetic nephropathy; hypertension since 1980 
status post stroke in August 2000 and October 2002 with no 
apparent residuals; coronary artery disease with mild heart 
attack in 1994; and peripheral vascular disease since 1998 
status post left femur bypass surgery in 1998.  The VA 
examiner opined that the veteran was "noted to have 
peripheral vascular disease in 1998 before the diagnosis of 
diabetes mellitus, so his peripheral vascular disease is not 
caused by his diabetes mellitus."  The VA examiner also 
noted that the veteran's "peripheral vascular disease is not 
aggravated by his diabetes mellitus at this time."

The Board finds that the competent evidence of record 
supports a finding of service connection for arteriosclerosis 
status post bypass, cerebrovascular disease and strokes, 
neuropathy, and myocardial infarction as secondary to 
service-connected diabetes mellitus.  There are current 
diagnoses of arteriosclerosis status post bypass, 
cerebrovascular disease and strokes, neuropathy, and 
myocardial infarction.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).

In addition, the competent medical evidence indicates that 
the veteran's arteriosclerosis status post bypass, 
cerebrovascular disease and strokes, neuropathy, and 
myocardial infarction are secondary to his service-connected 
diabetes mellitus.  Two VA physicians, Dr. J.R. and Dr. B.C., 
both opined that veteran's arteriosclerosis status post 
bypass, cerebrovascular disease and strokes, neuropathy, and 
myocardial infarction were due to his service-connected 
diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of such an expert).  The Board 
finds Dr. B.C.'s medical opinions were supported by a review 
of the pertinent medical evidence and contain supporting 
clinical rationale.  Although it is not evident that the 
opinions were supported by a review of the veteran's claims 
file, they were provided by a VA physician who had access to 
the majority of the veteran's medical history.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

The Board acknowledges the opinions of the March 2004 and 
July 2006 VA examiners.  With regard to the March 2004 VA 
examination for diabetes mellitus, the VA examiner diagnosed 
"hypertensive cardiovascular disease with peripheral 
vascular disease and history of stroke - not caused by 
diabetes mellitus."  The Board accords little probative 
weight to this opinion because it is not supported by any 
clinical rationale whatsoever.  The July 2006 VA examiner 
concluded that the veteran's peripheral vascular disease was 
not secondary to or aggravated by his diabetes mellitus.  
However, the July 2006 VA examiner did not address whether 
the veteran's arteriosclerosis status post bypass, 
cerebrovascular disease and strokes, neuropathy, and 
myocardial infarction were secondary to his service-connected 
diabetes mellitus.  Thus, as the only competent medical 
opinions of record with regard to the veteran's claim of 
entitlement to service connection for arteriosclerosis status 
post bypass, cerebrovascular disease and strokes, neuropathy, 
and myocardial infarction as secondary to his service-
connected diabetes mellitus, are positive opinions.  
Accordingly, resolving reasonable doubt in favor of the 
veteran, service connection for arteriosclerosis status post 
bypass, cerebrovascular disease and strokes, neuropathy, and 
myocardial infarction as secondary to service-connected 
diabetes mellitus, is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for arteriosclerosis status post bypass, 
cerebrovascular disease and strokes, neuropathy, and 
myocardial infarction, as secondary to service-connected 
diabetes mellitus, is granted.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hallux valgus with calluses, to include as 
secondary to service-connected diabetes mellitus.  

July 2005 VA treatment records reveal that the veteran 
underwent a condylectomy of the left hallux medial and 
repositional slide osteotomy of the left fifth metatarsal 
bone.  The veteran did not undergo right foot surgery at that 
time, but reported in March 2006 that he wanted to undergo 
right foot surgery at a later date.  In support of his claim 
for service connection, the veteran submitted an August 2005 
statement from the veteran's VA treating podiatrist, M.L., 
D.P.M., M.P.H., who performed his left foot surgery.  Dr. 
M.L. opined that the veteran "had foot surgery due to 
complications of his diabetes . . . ."  However, it is not 
clear from Dr. M.L.'s letter whether the veteran's hallux 
valgus with calluses of the right foot is related to his 
service-connected diabetes mellitus.  In addition, Dr. M.L. 
did not provide a supporting rationale for his opinion.  
Accordingly, the RO should request that Dr. M.L. provide a 
supplemental opinion with supporting rationale addressing 
whether the veteran's bilateral hallux valgus with calluses 
were caused or aggravated by his service-connected diabetes 
mellitus.  The RO should also provide Dr. M.L. with the 
veteran's claims file for review in preparing the 
supplemental opinion.

The issue of the veteran's entitlement to a temporary total 
(convalescent) disability rating under the provisions of 38 
C.F.R. § 4.30 is inextricably intertwined with the issue of 
entitlement to service connection for bilateral hallux valgus 
with calluses, to include as secondary to service-connected 
diabetes mellitus.  Therefore, those issues must be 
adjudicated together.  Accordingly, appellate review of the 
veteran's claim for entitlement to a temporary total 
disability rating must be deferred because it is inextricably 
intertwined with the issue of entitlement to service 
connection for bilateral hallux valgus with calluses, to 
include as due to service-connected diabetes mellitus, which 
must first be addressed by the RO.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:


1.  The RO must contact Dr. M.L. who 
provided the August 2005 opinion and 
request that Dr. M.L. provide a 
supplemental opinion with supporting 
rationale addressing whether the veteran's 
bilateral hallux valgus with calluses were 
caused or aggravated by his service-
connected diabetes mellitus.  The 
veteran's claims folder must be made 
available to Dr. M.L. for review in 
conjunction with the opinion.  Dr. M.L. 
must specifically state any clinical 
findings, bases, and authority for his 
opinion and must also provide all 
information regarding medical literature 
and clinical findings upon which his 
opinion is based.

2.  All attempts to secure the evidence 
listed above must be documented in the 
claims file.  If, after making reasonable 
efforts to obtain a supplemental opinion 
from Dr. M.L., such opinion cannot be 
obtained, the appellant must be notified 
of the efforts that were made to obtain 
the opinion and any further action to be 
taken by VA with respect to the claims.  
The appellant and his representative must 
then be given an opportunity to respond.

3.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for bilateral hallux valgus with calluses, 
to include as secondary to the veteran's 
service-connected diabetes mellitus, and 
entitlement to a temporary total 
(convalescent) disability evaluation, 
including consideration of all of the 
additional evidence received since the May 
2008 supplemental statement of the case.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


